           Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              FORTHE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

                                                         Criminal Case No. l:20-cr-23,1 (TSC)

KHIREE WILLIAMS,

        Defendant.


     GOVERNMENT'S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

        The United States of America, by and through its Attomey, the United States Attomey for

the District of Columbia, respectfully moves this Court to order the pretrial detention ofdefendant

Khiree Williams, and in support thereof, submits this memorandum providing an overview of the

investigation which led to the October 22,2020 indictment ofthe defendant. In support thereof,

we submit as follows:

I.      PROCEDURALBACKGROUND

        On Thursday, October 22,2020, an Indictment was filed in the United States District Court

for the District of Columbia charging defendant Khiree Williams (hereinafter "the defendant" or

"Williams") with three counts of Distribution of 100 grams or more of Phencyclidine ("PCP"), in

violation of Title 21, United States Code, Sections 8al(a)(l) and      84 1(b)( I   )(B)(iv), and one count

of Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in violation of

Title 1 8, United   States Code, Section   924(c). An   arrest warrant was issued for the defendant.




                                                   I
           Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 2 of 14



       The arrest warrant was executed on Tuesday, October 27,      2020. On Wednesday, October

28,2020, the defendant is scheduled to appeared before Magistrate Judge Harvey for his initial

hearing. The govemment is moving to have Williams held without bond pursuant to Title              18,

United States Code, Sections 3142({)(1)(A) and 3142(0(lXC). In addition, the govemment notes

that the defendant is subject to the rebuttal presumption of detention under Title 18, United States

Code, Sections 31a2(e)(3)(A) and    3I   a2(e)(3)(B).

II.    LEGALAUTHORITY

       As a preliminary matter, the "rules conceming the admissibility of evidence in criminal

trials do not apply to the presentation and consideration of information at the [detention] hearing."

18 U.S.C. S 3142(0. The parties may proceed by way of proffer and hearsay is         permitted. Id.;

United Statesv. Smith,79F.3d1208,1210 (D.C. Cir. 1996). Moreover, the Govemment is not

required to "spell out in precise detail how the govemment will prove its case at trial, nor specify

exactly what sources it will use." United States v. Martir,782F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F.Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

not be used as a discovery device and cross-examination should be limited to the disputed issues,

since the detention hearing is not to be tumed into a mini-trial and is not to be used as a subterfuge

to obtain discovery. Smith,79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

       Since the defendant has been indicted for "an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act[,]" the Court

must presume, subject to rebuttal, that there is no condition or combination ofconditions that will

reasonably assure the defendant's appearance as required and the safety of the community. 18



                                                    ).
            Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 3 of 14



U.S.C. $ 31a2(e)(3)(A). The indictment, standing alone, constitutes probable cause that the

person charged committed the offense and is "enough to raise the rebuttable presumption that no

condition would reasonably assure the safety of the community." Smith, suora, 79 F .3d at 1210;

accord United States       v. Williams 8l I F. Supp.2d 274,276 n.2 and 277 (D.D.C. 2011) (citing

Smith and United States v. Carter, 802 F. Supp.2d 180, 182 (D.D.C. 2011)). Relying on the

legislative history of this provision, the District of Columbia Circuit Court has observed that the

rebuttable presumption covering serious drug trafficking offenses was included because of the

"significant risk of pretrial recidivism" among persons charged with major drug felonies. United

States v. Alatishe      768F.2d364,370 n.13 (D.C. Cir. 1985) (citing S. Rep. No.225,98th Cong.,

lst   Sess. 20 (1983), U.S. Code Cong.          & Admin. News   1984, p. 3203)). When the rebuttable

presumption    of Title 18, United States Code, Section 3142(e) is triggered, it           operates "at a

minimum to impose a burden of production on the defendant to offer some credible evidence

contrary to the statutory presumption." Id. at 371.

         The Bail Reform Act Section 3142(e), which authorizes detention without bail pending

trial, provides:

                   If, after                      provisions of subsection (f) ofthis
                               a hearing pursuant to the
               section, the judicial officer finds that no condition or combination
               ofconditions will reasonably assure the appearance of the person as
               required and the safety of any other person and the community,
               such judicial offrcer shall order the detention ofthe person before
               trial.
         18 U.S.C. $ 3142(e) (emphasis added). Factors that the Coun must consider when

determining whether there are release conditions that           will   reasonably assure   a   defendant's




                                                           -)
           Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 4 of 14



appezuance as required and the safety        of any person and the community are: (1) the nature and

circumstances of the offense charged, including whether the offense is a crime of violence or

involves a narcotic drug, (2) the weight of the evidence against the person, (3) the history and

characteristics of the person, and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person's release. 18 U.S.C. $ 31a2G). A defendant must

be detained pending trial      if the Court determines that no condition or combination of conditions

"will reasonably assure the appearance ofthe          person as required and the safety of any other person

and the community . . .   ."    l8 U.S.C.   $ 3l   a2(e).   A judicial determination that a defendant should

be detained pending trial on grounds of community safety must be supported by clear and

convincing evidence. 18 U.S.C. $ 31a2(f)(2)(B), see also United States v. Simokins,826 F.2d 94,

96 (D.C. Cir. 1987); Alatishe, supra, 768 F.2d at 370. As the legislative history of the statute

reflects, the risk that a defendant    will continue to       engage in drug dealing   if   released, in itself,

constitutes a danger to the community:

               The committee intends that the concem about safety be given a
               broader construction than merely danger of harm involving
               violence. . . . The Committee also emphasizes that the risk that a
               defendant will continue to engage in drug trafficking constitutes a
               danger to the "safety of any other person or the community."


S.Rep. No. 225,98thCong.,2d Sess. 307, reprinted in 1984 U.S.Code Cong.                & Ad.News 3182,        at

319s-3196.

       In this case, because probable cause has been established that the defendant distributed

more than 100 grams of PCP on three occasions and for each offense the maximum term of




                                                        4
           Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 5 of 14



imprisonment is at least ten years pursuant to the Controlled Substances Act, see      2l    U.S.C.   S

8a1(a)(l), the statutory presumption favoring detention applies and operates to compel the

defendant's pre-trial detention, unless and until the defendant presents evidence to rebut   it.   Even

when a defendant presents evidence to attempt rebuttal      of the presumption, the presumption

"remains a factor for consideration by the district court in determining whether to release or

detain." The defendant cannot overcome this presumption.

       Additionally, since Williams has been indicted for a violation of Titte 18, United States

Code, Section 924(c), the Court must presume, subject to rebuttal, that there is no condition or

combination ofconditions that will reasonably assure his appe ance as required and the safety        of

the community.     l8 U.S.C. $ 3142(e)(3)(B). This Court has found that an indictment for using,

carrying, and possessing a firearm in violation of 924(c) raised the presumption in favor of pre-

trial detention. United States v. Hubbard, 962 F.Supp.2d 212,214 (D.C. 2013). The Hubbard

Court went on to state that "[o]rdinarily, the govemment bears the burden of demonstrating the

appropriateness   of pretrial detention. However, where the judicial officer finds that there         is

probable cause to believe that the person committed an offense under section 924(c), it is presumed

that no condition or combination of conditions would be sufficient to reasonably assure the

defendant's appearance and the community's safety." ld. at 214-215. Further, the "indictment

retumed by a duly constituted grand jury conclusively establishes the existence ofprobable cause

for the purpose of triggering the rebuttable presumption." Id. Wittiams cannot overcome this

presumption.




                                                 5
           Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 6 of 14



III.     FACTUALBACKGROUND

        Between September 25,2019 and December 20, 2019, Williams sold PCP to an undercover

officer (hereinafter "U/C") on nine separate occasions. During the last deal, Williams also sold

the U/C a pistol and ammunition. Although the government only sought indictment on the last

three deals,   allofthe   deals are described   herein.   The undercover deals are summarized as follows:



                            DATE                QUANTITY OF PCP                   PRICE
                 I         9t26fi9          2 cigarettes dipped in PCP              $30

                 2         10/19/19         2 cigarettes dipped in PCP              $40

                 J         t0l21lt9                   % ounce                       $r2s
                 4         t0/25fi9                   % ounce                       $   125

                 5         't0129119                  I       ounce                 s260

                 6         t1/5/19                    3 ounces                      $800

                 7         tU11l19                    6 ounces                     s 1.3s0

                 8         11t26/19                   8 ounces                     $r   ,900
                                                      l6 ounces
                                                     9mm pistol                $3,s00 (PCP)
                 9         12t20t19
                                                                                $600 (pistol)




        The transactions are further detailed below.

        On September 26,2019, the U/C went to the 200 block of Q St in Northwest Washington

D.C. and met with Wiltiams. The U/C engaged in a conversation with Williams about purchasing

two cigarettes dipped in PCP, commonly called "dippers." Williams ageed to sell the U/C two




                                                          6
              Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 7 of 14



 dippers in exchange for $ 30. The undercover then handed Williams $30 of Govemment funds and

 left with two dippers. This transaction was not recorded.

          On October 19,2019, the U/C went to the 200 block of Q St in Northwest, D.C. and met

 with Williams. The UiC engaged in a conversation with Williams about purchasing two dippers.

 Wiltiams sold the U/C two dippers in exchange for $40. This transaction was not recorded.

 Williams provided the U/C with        a phone number to arrange future transactions.         Williams gave his

 cellular telephone number to the undercover as follows: 202-664-xxxx ("Wiltiams's Number").

 It was subsequently determined, via Sprint subscriber records, that the number is subscribed                   to

 Khiree Williams and the associated address was 200 P Street, N.W., #21 Washington, DC.r

          On October 21 , 2019, the    U   lC contacted Williams via text message to Williams's Number.

The U/C made anangements to purchase a half ounce vial ofPCP for                  $   125. On the same day, the

U/C met Witliams in Northwest Washington D.C. and exchanged $125 of Govemment funds for                          a


halfounce vial    ofPCP. This transaction       was not recorded.

          On October 25, 201 9, the U/C contacted Williams via text message to Williams's Number.

The U/C made arrangements to purchase a half ounce vial ofPCP for                 $   125. On the same day, the

U/C met the target in Northwest Washington D.C. and exchanged $ 125 of Govemment funds for a

half ounce vial of PCP. This transaction was not recorded.

          On October 29, 2019, the U/C contacted Williams via text message to Williams's Number.

 The U/C made arrangements to purchase a one-ounce vial ofPCP for $260. On the same date, the



 I In addition to be identified via
                                  phone records, the U/C positively identified the person who sold him,4rer PCP on
 nine occasions as Khiree Williams,



                                                        1
              Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 8 of 14



 U/C met Williams in Northwest Washington D.C. and exchanged $260 of Govemment funds for

 the ounce ofPCP. This transaction was not recorded.

           On November   l,   2019, the U/C went to the 200 block of Q St, NW and had a conversarion

 with Williams about future purchases of PCP.

           On November 5,2019, the U/C contacted Williams via text message to Williams's Number

 and made arrangements to purchase three ounces of PCP for $800. On the same date, the U/C

 met Williams in Northwest Washington, D.C. and exchanged $800 of Govemment funds for three

 ounces    ofPCP.   This transaction was not recorded.

           On November 11,2019, the U/C contacted Williams via text message to Williams's

Number. The U/C made arrangements to purchase six ounces of PCP for            $i,350. Williams      texted

the U/C and asked if the U/C could drive him to the "oil store" to get some more vials to hotd PCP

because Williams    didn't have any more. The U/C agreed picked-up Williams in the U/C vehicle

and they drove to a BP gas station at the 300 block      of Rhode Island,   NW.   The UiC and Williams

entered the store and attempted to buy a six ounce bottle      ofjuice, but the cashier said that   she did

not have that size. The U/C and Williams then went back to the U/C's vehicle and drove to the

600 btock of Florida Avenue, NW and went inside a shop that sold oils. Once in the store, the

shopkeeper informed them that he did not sell one ounce bottles individually. The U/C and Williams

next drove to the CVS in the 1900 block of 7th Street, NW, where the U/C purchased a 6 ounce

bottle of CVS brand "cough and congestion" liquid medication. The U/C and Williams then

walked back to the U/C's car and drove back to the original meeting place in front of 1519 4th

Street,   NW. Williams got out of the car and walked down 4th Street. Williams then retumed to


                                                    ti
               Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 9 of 14



the U/C's vehicle holding the same bottle that the U/C bought at CVS, which now contained the

PCP.      The U/C exchanged $1,350 ofGovernment funds for six       ouncesofPCP. The substance in

the bottle subsequently field tested positive for      PCP. The video recording of this transaction
includes a clear picture of Williams's face, as well as Williams handing the medicine bottle of PCP

to the U/C:

                                                                                           n
                                                                                                     7l

                                                                                       )             a
                                                                                 _./
                              \
                                                                                                          ,)
                                  \
                                          l1                                                -/
                          I                                                                      /
                           -aI


           On November 26,2019, the U/C contacted Williams via text message to Williams's

Number. The U/C made arrangements to purchase eight ounces ofPCP for$1,900. The U/C drove

to 1519   4th Street,   NW, and upon arrival, Williams walked over to the UiC's car. Williams got into

the passenger seat of the U/C's car and asked for an empty glass container        -    the U/C provided an

empty 8 ounce juice       bottle. Williams told the U/C that he was going   to walk around the comer and

"put it together" for the U/C. The U/C then watched as Williams walked eastbound on P St NW

with the empty container and then disappeared from view. After        a few minutes,       Williams retumed




                                                      9
                   Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 10 of 14



     to the U/C's vehicle and showed him the same bottle filled with a liquid solution that looked like

     PCP. The U/C gave Williams $1,900 in exchange for the glass bottle with      PCP.    The substance in

     the bottle subsequently field-tested positive for   PCP.   The entire exchange in the vehicle was

     videotaped. The U/C and Williams talked about future purchases of PCP. Williams told the U/C

     that he would get l6 ounces for him. The U/C asked Witliams if Williams could get him a gun for

     protection. Williams stated that he didn't have a gun, but that he could look into it for the U/C.

                On December 20, 2019, the U/C met Williams and purchased      l6 ounces of PCP for 53,500

     and, simultaneously, a pistol for an additional $600. The entire exchange in the vehicle was

     videotaped.




                                            ,/
            C

                       l
-\
                                   r.a



            I                                                                                             I r
                                                                                                             rl

                                                                                                                  I
                                                                I
      I                                                         I


                                                       l0       E
                                                                B
                                                                :
                                                                I
                Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 11 of 14



        IV.          DEFENDANT'S CRIMINAL HISTORY

        The third factor, the history and characteristics ofthe person, similarly weighs in favor       of

detention. Although the defendant has no prior felony convictions, on April 12,2020, the

defendant was arrested and charged in Superior Court with Unlawful Possession With Intent To

Distribute a Controlled Substance, in violation of 48 D.C. Code, Section 90a.0 I (a)( I ) (D.C.

Superior Court case no.2020 CF2 4050). During that offense, officers observed Williams in

possession of a small bottle containing a substance suspected        of being liquid PCP. Officers

observed a second individual dip his cigarette into the small bottle   fi   ed with suspected PCP held

by Williams; when the second individual was stopped, he advised law enforcement that                   the

cigarette was dipped in PCP and he got it from   Williams.     See   Exh.   1 (Gerstein   Affidavit, April

12,2020 Arrest). Officers then located a clear glass vial half-filled with an amber liquid in the

grass near where the suspected transaction had   occurred. In a search incident to arrest, officers

recovered from Williams' person white plastic wrap containing a white rockJike substance

(suspected cocaine base), a gray scale, and $75 in U.S.   currency. A forensic chemist analyzed the

substances and PCP was detected, as      well as cocaine base. A status hearing in that case is

currently set for March I , 2021   .




                     I
      Lr         {          I                    11

           -t
          Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 12 of 14



        Moreover, at the time of Williams's arrest on the instant arrest warrant on October 27,

2020, he was found to be in possession of approximately two grams        ofa substance that field-tested

positive for fentanyl.

        The govemment    will   supplement with additional information based on any additional

information contained in the Pretrial Services Report.


        V. CONCLUSION
        The govemment reserves the right, and        will   make, further arguments at the detention

hearing. The govemment respectfully requests this Court to find, by clear and convincing

evidence, that no condition or combination of conditions can be imposed that would reasonably

assue the safety of the community. This Cou( should order that the defendant, Khiree Williams,

be held without bond during the pendency of this case to protect the safety of others and the

community from the defendant.

        WHEREFORE, we respectfully request that the Court issue an Order granting the

govemment's motion that defendant Khiree Williams be held without bond.

                                             Respectfu      lly submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             N.Y. Bar No. 4444188

                                      By:                          lsl
                                             Dineen A. Baker. D.C. Bar No. 487820
                                             Assistant United States Attomey
                                             United States Attomey's Office
                                             555 4th Street, N.W.,4th Floor
                                             Washington, D.C. 20530



                                                12
Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 13 of 14




                   Exhibit 1
                      Case 1:20-cr-00234-TSC Document 4 Filed 10/29/20 Page 14 of 14


                           SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                                      CRI}IINAL DIVISION
                                                         UNITED STATES
                                                                      VS
                                             WILLIAMS, KHIREE REGINALD
                                                        CCN #: 20058138
                                                    Arrest Number: 032009073

The event occurred    on   0411212020 at approximately 14t59    at   123 Q   STREET r..W, WASHINGTON, DC 2000f



  BWC Activated.

  Bike Tact Officers' Romero, Brown and Cress were working the evening tour of duty in full uni[orm and utilizing
  marked police scout car 965, While patrolling the 100 block oIQ Streel \W, Officers' Romero Brotrn and Cress
  observed Defendant Hudgens dipping his cigarette in a small bottle filled with amber liquid that Defendant Williams
  was holding. Based on Police Officers experience, we immediatel! conducted a stop of both Defendants on suspicion
  of distribution of PCP. The amber liquid inside the vial was later determined as liquid PCP.

  Ofhcer Cress stopped Defendert Williams who stated that the cigarette was dipped irl PCP and that he got it from
  Defendant Williams, Officer Cress recovered two cigarettes which appeared wet from the dipping onto a PCP vial.
  The cigarettes had a strong smell ofPCP.

 OIIicer Brorrn and Romero stopped Defendant Williams in front of 123 Q Street :\-W. Oflicer Romero c&nvassed the
 grass area where the Defendants were observed and found a clear glass medium sized vial half filled with an amber
 liquid. The liquid had a slrotrg smell of PCP and had small amounts of tobacco leaves inside. Defendsnt Williams
 stated to Oflicer Brown that the vial is not his.

 Defendant Williams was placed under arrest for Distribution of a Controlled Substance - Liquid PCP, Possession
 with intenl to distribute a Con(rolled Substance - Liquid PCP and Possession of a Controlled Substance Felony -
 Liquid PCP. A search illcident to arrest revealed that Defendant Williams had in his possession a white plastic wrap
 with white hard rock inside, a gray scale,75.00 in US Currency and a white iPhone rtith a cracked screen in a black
 case. Officer Dawes conducted a field test of the white hard rock substance and he confirmed that it had a positive
 color reactiorr for containing cocaine. Defendant Williams was additionally charged with Possession of a Controlled
 Substance Misd- Crack cocaille.

  Defendant Hudgens was placed under arrest for Possession of a Controlled Substance Misd.                     -   PCP Dipped Cigarettes


 Oflicer Motley transported both Defendants in the trarsport wagofl to the Third District Station for processing.

 COC of Vial with Liquid PCP: Defendant          Williams   Grass areaonthe      sidewalkir frontof l23Q StreetNW
 Romero DrugBook2621124.

 COC of Crack Cocaine        -   Defendant Williams front right pant coin pocket         -   Cress   - Dawes   Drug Book262l/24.

 COC of2 cigarettes dipped in Liquid        PCP    Defendant   Hudgers       Cress   -   Drug book262ll24.

 A gray portable scale,75.00 in US Currency and an IPhone with cracked screen with black case was recovered from
 Defendatrt Williams and was placed on Evidence Book: 2702146.The aforementioned items are needed for the case'

 See   rttachments.




The event and acts described above occurred primarily in the District ofColumbia and were committed as describcd by defendant(s) lisled
in the case caption


                                                                                                                                           Pg. I of2
